OFFICE    OF THE ATTORNEY      GENERAL     OF TEXAS
                       AUSTIN




                                             Narch 27, 1939



Eon, T. F. Ttible
Ylrst AtJalstant State
State DepartmentoS Muoaflon
Auatla,Texaa

Dear       Trlmble:

                                         r property   00n-



                                      oeipt of your letter
                                      lnldn or thie De-
                              quote .a8 r0110w8:
                              land,   upon whlah the
                              d IndependentSohool
                             oontalns   a olause &sting
                          pgoperty oeaae to be u8ed
                         88 then this deed shall be-
                          tltls to the a-me retort
                  nd his helre.'
                  school truiteeenow plan to raze
                 nt buildingand oonatruota new
                 on a site some dlstanoe from the
                t5it6 ECUIt0 080 the   Sit0 Or the pro-
       sent buildingas a tmpplementaryplayground.
       It 18 planned to oonatruo$a night 8oftball
       field on the presentslfe~and to retain the
       tennl8 aourts and volleyballoourtr,that are
       now on thie alto. The eohool vll.1oeaae to
       a60 the land a8 a bulldling6lte., but.wll.l -
       oont$.nue to use lt as a part of the physloal
       eduoatlonaptem.
Bon. T. Y. Trlmble,Xamh 27, 19S9, Page 2




           ‘The question 18, will the title
     rarart  to tha orlCino1 owner and helro,
     baamoe or tba clause quoted above from
     the deed, when the oohool maves tram the
     building to &a ta the new site?*
             By the terma of the deed, the land would ba
aotoaatloally     forfeited    upon its 08aoing to be used
r0r aohool pmpase8.          XikInrtrumento00ntOfning Ouoh oon-
dltlono   aro atrlotl~      oonotruedagainat the grantor.
18 Tax. fur. 1%; Maddox v. AdaIr (dir. App.) 66 9. II.
811 (Writ or Error denled),         95 Tax. 608.
           The krm *aohoot ptlpp~oeP inoludoa the reomatiou
of the phollr attend-    oohool as lo ooon by the iollowing
quotation from the aaoo of St. Edward8 Oolloge b. Tax
00ii00t0r,  1891, 82 a~.  1.
            *The oonatruotioa  to be plaosd on the word.’
     gbuIldIngs* was oonslderad     In Oaoolaao t. Or-
     oulino Aoadomy, 64 Texas, 896, and ln.Rod t.
     Norrlo    98 xoxao, 554.    These WOM oases ln whloh
     exemption of qlty~property     was alaimed on the
     grouud that It was used exoluol~ol~      and &mod by
     ~oroono or aoaoolatlono    .ot perooao ror oohool
     purposes;   and It was held that the word ‘build-
     lungs’ would Inolude the lots on whioh thor
     stood, the wholo beIns! used ior lohool 9urp0o00,
     whioh enbraosd the reoreation      or ou9ilo attending
     #ohool.*
            Sust what reoreatlon    for pupils Is luoluded in
the team “oahool puqoooo~ lo lndleated        by the oaae oi
Peoploo ex ral Pearsall Cauuty Collsotor       T. Catholla
Bishop oi Chloago, 311 Zll. 11, 14R X. R. 680, ti whloh
the aourt held t&t a S85 aore traot used br a oohool ior
boating    owlsmIng, skating     and some of midoh had been
beautiried   with drlteo,  wab and other lmproremeata,
and of whloh only a amall part was used SOT bulldingo,
uaa exempt from taxes under i ltate ltatuto       providing
that all property uood exolualrel.      for oohool purpoooo
should be exempt rraat taxes*
             Aa opinion In a oaoo or thlr kind depends on-
tlrolr  upon all the taOtO aud OlroU8Ot8aOOO StIrrOUnding
the exeoutlon    or the dood and the uim mado oi the land.
Wo oould not give an ,entIrelf   laaurate opinion without
the banerlt or all or luoh raota, whIah eotald only be
bra-t    out   upon a trlal or upon thorough intoetigatloa
Eon. T. Y. Trirblo,   Yaroh 29, 1939,   Paga   S



                         Howeror baood upon the ban
sroparatow   ror trial.
 lo to quoted fram your letter, it lo tho opinion of
this Departmnt that tho use of the land for a oupplo-
mentary playground,  a aleht roitball  flold, tennis
oourta, and volley  ball aourta, all ln oonnootlon with
the lohool ontea.   would bo embraoed within  the tern
loohool purp~roow~ao tied in tho doed, and that the
proparty would not re?ort 00 long ao ouoh uoe waa
mad..
                               Tours vary truly
                           ATTORIVET OIWUUL        OP TBXAS
                               T-7




                                               Aoalotant